2015 UT App 299



               THE UTAH COURT OF APPEALS

               EXPRESS RECOVERY SERVICES INC.,
                          Appellee,
                              v.
         RICHARD REULING JR. AND MARGARET REULING,
                         Appellants.

                    Memorandum Decision
                        No. 20141032-CA
                    Filed December 17, 2015

         Third District Court, West Jordan Department
                The Honorable Mark S. Kouris
                         No. 120416434

        Edward T. Wells and David D. Bennett, Attorneys
                        for Appellants
        Edwin B. Parry and Joshua R. Dunyon, Attorneys
                         for Appellee

 JUDGE MICHELE M. CHRISTIANSEN authored this Memorandum
   Decision, in which JUDGES JAMES Z. DAVIS and J. FREDERIC
                    VOROS JR. concurred.1

CHRISTIANSEN, Judge:

¶1    Richard Reuling Jr. and Margaret Reuling (collectively,
Appellants)2 appeal from the trial court’s judgment in favor of
Express Recovery Services Inc. (ERS). We affirm.



1. Judge James Z. Davis participated in this case as a member of
the Utah Court of Appeals. He retired from the court on
November 16, 2015, before this decision issued.

2. When referring to Appellants individually, we use their first
names for clarity.
                Express Recovery Services v. Reuling


¶2     In 2011, Richard was involved in a serious car accident,
after which he was transported to the University of Utah Health
Care (UUHC) emergency room.3 Richard was admitted to the
hospital, and over the course of the next three days, UUHC
providers treated him by performing numerous medical
procedures on him.4

¶3     After Richard was discharged, UUHC began to bill
Appellants for the medical care and treatment that had been
provided to Richard. Appellants failed to make any payments
toward the amount owed to UUHC. Eventually, UUHC assigned
its accounts receivable relating to Richard’s care to ERS. ERS
made numerous attempts to collect on the debt owed, but
Appellants failed to make any payments.

¶4     In August 2012, ERS sent Appellants a demand letter,
listing $27,600.78 as the remaining balance of the accounts.
Again, Appellants failed to make any payments on the accounts,
and they did not attempt to establish a payment plan with ERS.
In December 2012, ERS filed suit to collect the owed debt.

¶5     Though Appellants admit that they are liable for the cost
of Richard’s care at UUHC, they challenge the amount that ERS
claims will satisfy the debt. The parties went to trial on the issue
of damages, at which trial Appellants claimed that ‚the
hospital’s bills are difficult to understand and potentially contain
errors.‛ Appellants also claimed that ‚the hospital . . . failed in
its duty to provide accurate and understandable billing


3. ‚On appeal from a bench trial, we recite the facts in the light
most favorable to the trial court’s factual findings.‛ Jacob v. Bate,
2015 UT App 206, ¶ 2 n.1, 358 P.3d 346.

4. Under the Emergency Medical Treatment and Active Labor
Act, UUHC was required to treat Richard, who was
unresponsive when he arrived at the UUHC emergency room.
See 42 U.S.C. § 1395dd(b)(1)(A) (2012).




20141032-CA                      2               2015 UT App 299
               Express Recovery Services v. Reuling


statements and, based upon this, [Appellants] should not have to
pay them.‛ At the close of evidence, Appellants moved for a
directed verdict, which the trial court denied. On June 9, 2014,
the trial court issued a minute entry ruling, wherein it found that
‚all of the charges are reasonable and customary for the services
provided, and are presented with the requisite detail to provide
the payer sufficient understanding.‛ The court then ruled for
ERS in the amount of $25,742.00, plus statutory interest in the
amount of $1,153.00, for a total judgment of $26,895.00. Based
upon this minute entry ruling, the trial court entered judgment
in ERS’s favor on June 27, 2014. Three days after the court
rendered judgment, Appellants filed a motion to amend the
findings and judgment under rules 52(b) and 59(a) of the Utah
Rules of Civil Procedure. The trial court denied the motion.
Appellants appeal the denial of that motion.

¶6      As a preliminary matter, ERS contends that we lack
jurisdiction to consider this appeal because the trial court
deemed Appellants’ motion to amend the findings and
judgment to be a motion to reconsider, ‚which would not toll the
time period for [Appellants] to file their appeal.‛ Appellants
filed their motion to amend the findings and judgment on
June 30, 2014. ERS opposed the motion. On September 18, 2014,
the trial court entered an order denying Appellants’ motion.
According to ERS, at a September 2, 2014 hearing on Appellants’
motion, the trial court found Appellants’ motion to be, in
substance, a motion to reconsider. However, the recording of the
September 2 hearing is not included in the record on appeal, and
the court’s September 18 order does not mention anything about
Appellants’ motion being a motion to reconsider. ERS filed a
motion to correct the order on September 18, 2014, ‚to accurately
reflect the decision made by the Court on September 2, 2014.‛
On October 31, 2014, the trial court entered an order correcting
its September 18 order, in which the trial court stated that
‚*Appellants’+ Motion for Amendment of Findings and
Judgment is actually a Motion to Reconsider and the Court
having ruled previously, [the] motion is DENIED.‛




20141032-CA                     3               2015 UT App 299
                Express Recovery Services v. Reuling


¶7      Pursuant to rule 4(b) of the Utah Rules of Appellate
Procedure, the time for filing an appeal from a final judgment is
tolled by the timely filing of certain postjudgment motions,
including a motion to amend or make additional findings of fact
under rule 52(b) of the Utah Rules of Civil Procedure or for a
new trial under rule 59(a) of the Utah Rules of Civil Procedure.
Utah R. App. P. 4(b). If a party files such a motion, the time for
appeal runs from the entry of the order disposing of the
postjudgment motion. Id. R. 4(b)(1). Regarding motions to
reconsider, the Utah Supreme Court has explicitly rejected the
practice of filing postjudgment motions to reconsider and
explained that ‚future filings of postjudgment motions to
reconsider will not toll the time for appeal.‛ Gillett v. Price, 2006
UT 24, ¶ 1, 135 P.3d 861. Thus, according to ERS, because the
trial court considered Appellants’ motion to amend the findings
and judgment to be a motion to reconsider, Appellants had
thirty days from June 27, 2014, when the trial court entered its
final judgment, to appeal. Appellants filed their notice of appeal
on October 13, 2014.

¶8      Appellants filed their postjudgment motion as a motion to
amend the findings and judgment under rules 52 and 59 of the
Utah Rules of Civil Procedure. Such motions toll the time for
filing a notice of appeal. Utah R. App. P. 4(b); see Gillett, 2006 UT
24, ¶ 7 (suggesting that a postjudgment motion tolls the appeals
period if it is ‚titled‛ as a motion that would toll the appeals
period, ‚regardless of the motion’s substance‛). Further, nothing
in the record suggests that Appellants filed the motion in bad
faith or with knowledge that the trial court would recast it as a
motion to reconsider. Accordingly, the record suggests that they
reasonably believed the motion tolled the time for filing an
appeal until the trial court disposed of the motion. See Utah R.
App. P. 4(b). As previously discussed, the trial court initially
disposed of Appellants’ motion on September 18, 2014, and then
corrected that order on October 31, 2014. Appellants filed their
notice of appeal on October 13, 2014, within thirty days of the
trial court’s first order denying their motion. Consequently,
although the trial court ultimately determined that Appellants’


20141032-CA                      4               2015 UT App 299
                Express Recovery Services v. Reuling


motion was a motion to reconsider, we conclude that Appellants
filed a timely notice of appeal when they filed their notice of
appeal within thirty days of the trial court’s September 18 order.
We therefore address the merits of Appellants’ arguments.

¶9     Appellants first contend that the trial court ‚failed to
follow the law and applied an incorrect standard of proof when
it granted judgment to [ERS] in quantum meruit without
requiring the proofs necessary for such a recovery.‛ According
to Appellants, ‚*t+he lack of evidence on the specific services
provided and their reasonable value is fatal to [ERS’s] claim of
entitlement to a remedy under a theory of quantum meruit,‛ also
known as unjust enrichment.

¶10 ‚Whether a claimant has been unjustly enriched is a
mixed question of law and fact.‛ Desert Miriah, Inc. v. B & L Auto,
Inc., 2000 UT 83, ¶ 9, 12 P.3d 580. We will uphold the trial court’s
findings of fact unless ‚the evidence supporting them is so
lacking that we must conclude the finding is clearly erroneous.‛
Id. (citation and internal quotation marks omitted).
‚Furthermore, we afford broad discretion to the trial court in its
application of unjust enrichment law to the facts.‛ Id. (citation
and internal quotation marks omitted).

¶11 ‚Quantum meruit is an equitable tool that allows a
plaintiff to receive restitution for the reasonable value of services
provided to the defendant.‛ Emergency Physicians Integrated Care
v. Salt Lake County, 2007 UT 72, ¶ 10, 167 P.3d 1080. ‚Quantum
meruit has two distinct branches—contracts implied in law and
contracts implied in fact.‛ Jones v. Mackey Price Thompson
& Ostler, 2015 UT 60, ¶ 44, 355 P.3d 1000. The branch applicable
to this case is contract implied in law. ‚Contract[] implied in law,
also termed quasi-contract[] or unjust enrichment, is a doctrine
under which the law will imply a promise to pay for goods or
services when there is neither an actual nor an implied contract
between the parties.‛ Id. (citation and internal quotation marks
omitted). To prove the existence of a contract implied in law, the
plaintiff must establish that the defendant ‚(1) received a benefit,



20141032-CA                      5               2015 UT App 299
                Express Recovery Services v. Reuling


(2) appreciated or had knowledge of this benefit, and (3) retained
the benefit under circumstances that would make it unjust for
the defendant to do so.‛ Id. ¶ 45 (citation and internal quotation
marks omitted).

¶12 In this case, the trial court observed that ‚both sides agree
that Richard received valuable and necessary medical care that
made him whole and Richard understood that he should pay for
this care.‛ And on appeal, Appellants concede that Richard
‚received some benefit from the care received following his
accident,‛ that ‚he had an appreciation or knowledge that he
had received a benefit,‛ and that ‚he received the benefit under
circumstances that would make it unjust for him to retain the
benefit without paying for it.‛ Consequently, the parties agree
that a contract implied in law exists.

¶13 They differ, however, on the existence—or at least the
amount—of damages. Appellants contend that the ‚dispute is in
[ERS] being unable to prove exactly what goods and services
were provided to [Richard], or to prove the reasonable value of
such.‛ According to Appellants, there is no evidence in the
record to support the amount of the trial court’s judgment under
quantum meruit. We disagree.

¶14 The Utah Supreme Court recently clarified ‚that when
assessing damages for unjust enrichment, the court begins by
looking to the value of the benefit conferred.‛ Jones, 2015 UT 60,
¶ 57. Generally, the measure of recovery for an unjust
enrichment or contract-implied-in-law claim ‚‘is the value of the
benefit conferred on the defendant (the defendant’s gain) and
not the detriment incurred by the plaintiff.’‛ Id. (quoting Davies
v. Olson, 746 P.2d 264, 269 (Utah Ct. App. 1987)). However,
‚where the defendant has requested professional services, either
directly or impliedly, the proper measure of the defendant’s gain
will normally be the reasonable value of the plaintiff’s services.‛
Id. ¶ 58. ‚In other words, in the case of professional services, the
value of the benefit conferred is often the same as the value of
the services rendered.‛ Id.



20141032-CA                     6                2015 UT App 299
                Express Recovery Services v. Reuling


¶15 In this case, in determining the value of UUHC’s services,
the trial court considered the trial testimony of UUHC’s
collections office supervisor and all of the billing information
submitted at trial. The supervisor testified at trial that UUHC’s
‚charges are based on . . . regional amounts that . . . all the other
hospitals in the region bill from,‛ and that the charges were
therefore ‚medically reasonable.‛ The supervisor also testified
that UUHC gave Appellants a ‚30 percent contribution to care
discount‛ because Richard was not insured.

¶16 In addition, the supervisor testified that the hospital
assigned Richard two different account numbers—one ending in
21 (Account 21) and one ending in 90 (Account 90). Account 21
was for ‚charges associated with the hospital’s facility,‛ and
Account 90 was for ‚charges associated with the different
doctors.‛ The trial court found that the first bill for Account 21
was issued on September 28, 2011, for $18,847.00, ‚and provides
a breakdown of each of the hospital’s department’s portion of
that bill.‛ Indeed, the September 28 bill includes charges for
various hospital departments, including anesthesiology, CT
imaging, clinical laboratories, diagnostic radiology, ‚distro
inventory,‛ emergency room, general acute rehabilitation,
‚Medicine/Surgery Unit 6 North,‛ pharmacy inpatient,
respiratory therapy, surgical ICU, and trauma coordination. The
bill also reflects the hospital’s contribution to care discount of
$8,077.47. The court noted that the next bill, dated October 30,
2011, added a $94.00 charge for ‚cardiac monitoring,‛ bringing
the total charge for Account 21 to $18,913.00. The October 30 bill
also reflects UUHC’s contribution to care discount of $28.20.

¶17 The trial court then found that the first bill for Account 90,
dated October 2, 2011, contained a balance of $3,638.00 and was
broken down by each doctor’s charges.5 Several additional

5. For example, one radiologist’s bill includes charges for
‚Head/Brain CT Scan, Cervical Spine CT Scan, Lumbar Spine CT
Scan, *and+ Thoracic Spine CT Scan.‛




20141032-CA                      7               2015 UT App 299
                Express Recovery Services v. Reuling


charges were added to the Account 90 bill on November 6, 2011,
and on January 15, 2012, bringing the total charges for Account
90 to $6,829.00. Finally, the trial court found that a $469.00
charge for a chest tube insertion, dated July 7, 2012, some eight
months after Richard’s hospital stay, was ‚excessively late and
unreasonable.‛

¶18 Ultimately, the trial court concluded that ‚all of the other
charges are reasonable and customary for the services provided,
and are presented with the requisite detail to provide the payer
sufficient understanding.‛ Therefore, the court ruled in favor of
ERS in the amount of $25,742.00 ($18,913.00 for Account 21 and
$6,829.00 for Account 90) plus statutory interest in the amount of
$1,153.00, for a total judgment of $26,895.00.

¶19 Appellants do not challenge the trial court’s computation
of damages but, rather, ‚the value to Richard‛ of the necessary
goods and services provided to him.6 However, this is not the
proper measure of damages because, as previously discussed,
‚where the defendant has requested professional services, either
directly or impliedly, the proper measure of the defendant’s gain
will normally be the reasonable value of the plaintiff’s services.‛
Jones v. Mackey Price Thompson & Ostler, 2015 UT 60, ¶ 58, 355
P.3d 1000.

¶20 We conclude that the evidence was sufficient to support
the trial court’s findings regarding the reasonable value of
UUHC’s services. ERS submitted evidence, in the form of billing
statements, that UUHC provided $25,742.00 worth of medical
services to Richard. ERS also introduced testimony that
established that the values UUHC placed on its services were
‚based on . . . regional amounts that . . . all the other hospitals in
the region bill from‛ and that UUHC discounted its services for
Richard because he lacked insurance. Cf. Jones, 2015 UT 60, ¶ 58


6. In any event, the record evidence supports the trial court’s
award calculation.




20141032-CA                      8                2015 UT App 299
               Express Recovery Services v. Reuling


(observing that in contingency fee cases, ‚the best measure of the
value of the benefit conferred upon the defendant law firm by
the plaintiff lawyer’s services is the value of those services as
determined by the standards applicable to contingency fee cases
in the legal community‛). The trial court, sitting as factfinder,
was free to accept ERS’s evidence on the reasonable value of its
services as sufficient.7

¶21 Therefore, we conclude that substantial record evidence
supports the trial court’s calculation of damages under quantum
meruit for the reasonable value of UUHC’s services provided to
Richard. Consequently, we uphold the trial court’s award of
damages under quantum meruit.

7. Appellants’ contention that ‚without an itemized statement, it
is impossible to determine the reasonable value of the goods and
services for which *ERS+ seeks to recover‛ is without merit. Even
if the billing statements could have been more specific regarding
the charges, this court has previously observed that ‚‘some
degree of uncertainty in the evidence of damages will not relieve
a defendant from recompensing a wronged plaintiff.’‛ Richards
v. Brown, 2009 UT App 315, ¶ 41, 222 P.3d 69 (quoting Highland
Constr. Co. v. Union Pac. R.R. Co., 683 P.2d 1042, 1045 (Utah
1984)), aff’d on other grounds, 2012 UT 14, 274 P.3d 911; see also
Hale v. Big H Constr., Inc., 2012 UT App 283, ¶ 23, 288 P.3d 1046
(noting that on appeal the central inquiry is whether the
evidence was sufficient and not whether it was perfect).
        Moreover, although Appellants assert that ‚*i+t is
undisputed that Richard never received an itemized statement
for any of the goods and services for which he was billed,‛ we
have reason to doubt the veracity of this assertion. Indeed, the
record contains forty-seven pages of itemized statements
provided by Appellants in their initial disclosures to ERS. These
itemized statements are specific and include the service date,
code, description, quantity, and amount charged for the goods
and services provided. Nonetheless, for whatever reason, these
itemized statements were not provided to the trial court.




20141032-CA                     9               2015 UT App 299
                Express Recovery Services v. Reuling


¶22 Next, Appellants contend that the trial court ‚failed to
follow the law when it denied *Appellants’+ rules 52(b) and 59(a)
motions to amend the findings and judgment.‛ According to
Appellants, ‚there was insufficient evidence before the trial
court . . . from which the court could reasonably make findings
of fact necessary to support its judgment.‛ ‚We review the *trial+
court’s denial of a motion to amend a judgment for an abuse of
discretion.‛ In re B.O., 2015 UT App 70, ¶ 4, 347 P.3d 455 (per
curiam).

¶23    Pursuant to rule 52 of the Utah Rules of Civil Procedure,

       [u]pon motion of a party made not later than 14
       days after entry of judgment the court may amend
       its findings or make additional findings and may
       amend the judgment accordingly. The motion may
       be made with a motion for a new trial pursuant to
       Rule 59.

Utah R. Civ. P. 52(b). Rule 52(a) provides that ‚*f+indings of fact,
whether based on oral or documentary evidence, shall not be set
aside unless erroneous, and due regard shall be given to the
opportunity of the trial court to judge the credibility of the
witnesses.‛ Id. R. 52(a). As previously discussed, the trial court’s
minute entry ruling specifically set forth the facts upon which
the court relied in determining the judgment amount, and the
court found that the charges to Appellants were ‚presented with
the requisite detail to provide [Appellants] sufficient
understanding.‛ Because there was sufficient factual evidence
submitted at trial to support the trial court’s factual findings, we
conclude that its findings are not ‚clearly erroneous.‛ See Utah
R. Civ. P. 52(a).

¶24 Similarly, rule 59 provides that a new trial may be
granted if the evidence presented at trial was insufficient to
‚justify the verdict . . . or *the verdict+ is against law.‛ Id. R.
59(a)(6). Because we have determined that there was sufficient
evidence to support the trial court’s judgment, Appellants’ rule



20141032-CA                     10               2015 UT App 299
               Express Recovery Services v. Reuling


59 argument necessarily fails. Accordingly, the trial court did not
abuse its discretion when it denied Appellants’ motion to amend
the findings and judgment.

¶25   The judgment of the trial court is affirmed.




20141032-CA                    11               2015 UT App 299